Citation Nr: 0018818	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction in Department of Veterans Affairs 
compensation benefits was proper.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) to 
reduce the appellant's compensation benefits due to his 
incarceration following a felony conviction.  The result of 
which created an overpayment of compensation benefits 
received.  The record discloses that the appellant filed a 
notice of disagreement with the determination to reduce his 
compensation benefits in January 1999.  A statement of the 
case was thereafter forwarded to the appellant in March 1999.  
The appellant filed a substantive appeal in this matter in 
March 1999.  

A preliminary review of the record discloses that the 
question presently in appellate status only regards whether 
the reduction in compensation benefits due to the appellant's 
incarceration was proper.  The record reflects that the 
appellant, in his January 1999 correspondence, questioned the 
validity of the debt amount.  However, in his most recent 
correspondence, dated in March 1999, the appellant appears to 
concede the validity of the indebtedness, and now seeks a 
waiver of the overpayment amount.  Based upon these 
statements in the record, the Board has determined that the 
appellant has not simultaneously raised the issue of whether 
the overpayment in this case was properly created and sought 
a waiver of the overpayment thereby making these issues 
inextricably intertwined, and requiring this matter to be 
adjudicated by the RO prior to appellate review of the case.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991); VAOGCPREC 
6-98 (April 24, 1998).  Accordingly, this aspect of the case 
is referred to the RO for the appropriate action. 

Finally, the Board notes, that a copy of the notification 
letter in which the appellant is advised of the actual amount 
of the indebtedness resulting from reduction of his 
compensation benefits, and specifically advising him of his 
right to request a waiver of the indebtedness (and the time 
period for filing such a request) has not been associated 
with the claims folder.



FINDINGS OF FACT

1.  In an October 1988 rating decision service connection was 
established for chronic low back strain; this disability was 
assigned a 0 percent rating evaluation.

2.  In correspondence received on December 14, 1995, the 
appellant sought an increased rating evaluation for the 
service-connected low back disability.

3.  In a March 1996 rating decision, a compensable rating 
evaluation was awarded for the low back disability; 
notification of the award and information regarding 
conditions affecting right to payment was forwarded to the 
appellant at his last known address of record. 

4.  The appellant was incarcerated following a conviction for 
a felony offense on April 15, 1996.

5.  The appellant did not inform VA of his incarceration.


CONCLUSION OF LAW

The payment of compensation benefits was properly reduced 
effective June 15, 1996.  38 U.S.C.A. §§ 5107, 5112 (West 
1991); 38 C.F.R. §§ 3.500, 3.665 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the appellant has presented a claim 
which is plausible, meritorious on its own or capable of 
substantiation.  Further, after examining the record, the 
Board is satisfied that all relevant facts pertinent to the 
issue presented on appeal have been developed, and that the 
data on file is sufficient to render a fair and equitable 
determination in this regard.

Disability compensation benefits are subject to reduction 
when a veteran, who otherwise is entitled, is incarcerated in 
a federal, state, or local penal institution for a period in 
excess of 60 days for conviction of a felony.  A veteran, who 
is in receipt of a disability rating of 20 percent or more, 
shall receive the rate of compensation for a 10 percent 
disability.  A veteran, who is rated at less than 20 percent, 
shall receive one-half the rate of 10 percent rating.  The 
reduction in payment begins on the 61st day of incarceration 
and ends on the day that incarceration ends.  38 U.S.C.A. § 
5313; 38 C.F.R. § 3.665.  

In this case, the appellant was in receipt of a 10 percent 
rating evaluation for his low back strain.  This represented 
the only disability for which service connection had been 
established.  Included with the notification letter for this 
award was VA Form 21-8764, Disability Compensation Award 
Attachment - Important Information, which advised the 
appellant of conditions affecting the right to payment of 
benefits.  Specifically, it is noted that benefits will be 
reduced upon incarceration in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony offense.  The record discloses that the appellant was 
incarcerated following conviction for a felony offense in 
April 1996.  Accordingly, the RO reduced the appellant's 
compensation payment to one-half of a 10 percent disability 
rating.

The record reflects that the notice of the award of 
compensation benefits was forwarded to the appellant's last 
known address of record.  The appellant maintains that he was 
detained in conjunction with the subject criminal case since 
December 12, 1995, prior to disbursement of any compensation 
benefits and, apparently, prior to issuance of information 
pertinent to receipt of the same.  The Board notes, however, 
that there is no indication that the award notice was 
returned as undeliverable.  Similarly, there is no indication 
of record that compensation payment checks issued during the 
pertinent period were likewise returned.  Indeed, the checks 
sent to this address were negotiated.  Following a review of 
the evidence in this case, the Board is not persuaded by the 
appellant's argument in this instance.  As indicated, the 
award notice and checks were sent to the appellant's last 
known address.  See Thompson v. Brown, 8 Vet. App. 169 (1995) 
(VA may rely on "last known address" shown of record) and 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (there is a 
presumption of regularity of administrative process in the 
absence of clear evidence to the contrary).  Furthermore, 
during the pertinent period, the appellant did not apprise VA 
of a change-of-address.  See Wamhoff v. Brown, 8 Vet. App. 
517 (1996) (quoting Hyson v. Brown, 5 Vet. App. 262 (1993) 
(the burden is on the appellant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find him")). 

To summarize, a review of the record clearly reflects that 
the appellant was incarcerated for more than 60 days 
following a felony conviction.  Applicable VA regulations 
required reduction of his compensation payments.  The 
appellant did not inform VA that he was incarcerated.  In 
light of the very clear facts here supporting reduction of 
compensation benefits due to the appellant's incarceration, 
and in the absence of any objective evidence negating the 
propriety of the reduction, the Board concludes that the 
reduction in compensation benefits was proper. 


ORDER

The reduction in VA compensation benefits was proper.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

